DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “162” has been used to designate two different parts in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 7, it is unclear how “the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade.” The disclosure does not teach any mechanism for automatic grinding.
Regarding claims 13 and 15, claim 13 calls for the “gear” connected to the motor and meshing with the swinging teeth.  Claim 15 call for the “gear” coaxially connected to the gear plate.  It is unclear what “gear” is claimed.  For claim 13, if the “gear” is the gear 24, then the gear 24 is connected to the motor.  However, it does not mesh with the swinging teeth 23. If the “gear” is the gear 22, then it is coaxially connected to the gear plate 25.  However, it is not connected to the motor.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 4 and claim 7, line 6 recite the limitation "the cutting edge".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (4,592,141).
Regarding claim 1, Levine teaches a blade mechanism, wherein the blade mechanism comprises: a setting blade 2, a moving blade 3, and a rotating shaft assembly 4; wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatablely connected; the cutting edge (2d) of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade 3.

Regarding claim 7, Levine teaches an electric scissors, comprising a blade mechanism, wherein the blade mechanism comprises: a setting blade 2, a moving blade 3, and a rotating shaft assembly 4; 
wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatably connected; the cutting edge (2d) of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade 3.
See Fig. 1.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (2012/0198705).
Regarding claim 1, Huang teaches a blade mechanism, wherein the blade mechanism comprises: a setting blade 12, a moving blade 11, and a rotating shaft assembly 20; wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatably connected; the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade.
See Fig. 2.
As to the limitation “the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade”, the blades 11 and 12 are in close contact when cutting.  Therefore, some of cut materials on the moving blade 11 is ground by friction by the setting blade 12 as described by the claim language.

wherein the blade mechanism comprises: a setting blade 12, a moving blade 11, and a rotating shaft assembly 20; 
wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatably connected; the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade.
See Fig. 2.
As to the limitation “the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade”, the blades 11 and 12 are in close contact when cutting.  Therefore, some of cut materials on the moving blade 11 is ground by friction by the setting blade 12 as described by the claim language.
Regarding claims 2 and 8, a thread structure 23 facing the moving blade 11 is best seen in Fig. 2.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2011/0061242), hereinafter Chen.
Regarding claims 1 and 7, Chen teaches an electric scissors, comprising a blade mechanism, 
wherein the blade mechanism comprises: a setting blade 21, a moving blade 11, and a rotating shaft assembly 51; 

See Fig. 2.
As to the limitation “the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade”, the blades 21 and 22 are in close contact when cutting.  Therefore, some of cut materials on the moving blade 22 is ground by friction by the setting blade 21 as described by the claim language.
Regarding claims 2 and 8, a threaded structure 52 is best seen in Fig. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2012/0198705) in view of Levine (4,592,141).
Regarding claim 1, Huang teaches a blade mechanism, wherein the blade mechanism comprises: a setting blade 12, a moving blade 11, and a rotating shaft assembly 20; wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade.
See Fig. 2.
As to the limitation “the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade”, it is interpreted as conventional practice in which a layer of abrasive layer is applied on one cutting blade so that the other cutting blade is ground in every cut.
Levine teaches a pair of cutting scissors having a moving blade (2b) and a setting blade (3b), wherein the setting blade 3b is provided a layer of abrasive material 5 so that the moving blade is automatically ground in every cut for automatically removing excessive material on the moving blade and automatically sharpening the moving blade.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a layer of abrasive material as taught by Levine on the setting blade of Huang so that the moving blade is automatically ground in every cut for automatically removing excessive material on the moving blade and automatically sharpening the moving blade.
Regarding claim 7, Huang teaches an electric scissors, comprising a blade mechanism, 
wherein the blade mechanism comprises: a setting blade 12, a moving blade 11, and a rotating shaft assembly 20; 
wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade.
See Fig. 2.
As to the limitation “the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade”, it is interpreted as conventional practice in which a layer of abrasive layer is applied on one cutting blade so that the other cutting blade is ground in every cut.
Levine teaches a pair of cutting scissors having a moving blade (2b) and a setting blade (3b), wherein the setting blade 3b is provided a layer of abrasive material 5 so that the moving blade is automatically ground in every cut for automatically removing excessive material on the moving blade and automatically sharpening the moving blade.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a layer of abrasive material as taught by Levine on the setting blade of Huang so that the moving blade is automatically ground in every cut for automatically removing excessive material on the moving blade and automatically sharpening the moving blade.
Regarding claims 2 and 8, a thread structure 23 facing the moving blade 11 is best seen in Fig. 2 in Huang.
Regarding claims 3 and 9, the rotating shaft having an oil storage piece 214 and a blade shaft 21 is best seen in Fig. 2 in Huang.

Regarding claims 5 and 11, a locking disc 24 and a first screw are best seen in Fig. 2 in Huang.
Claims 6 and 12  rejected under 35 U.S.C. 103 as being unpatentable over Huang (2012/0198705) in view of Levine (4,592,141) as applied to claims 1, 3 and 4, and 7, 9 and 10 above, and further in view of Wiss (3,672,053).
Huang teaches the invention substantially as claimed except for the rotating shaft having a second screw connected to one end of the rotating shaft away from the oil passage and against the nut.
Wiss teaches a blade mechanism having a rotating shaft 24 and a second screw 23 positioned at a small end of the rotating shaft for pivotally connecting two cutting blades (28, 31) together. An enlarged end 22 of the second screw 23 presses against a washer 37. See Figs. 3, 6, and 8.
The nut 23 in Huang is a washer nut. 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a second screw as taught by Wiss to the washer nut end of the rotating shaft in Huang opposite to the oil passage for providing additional securing on the washer nut on the rotating shaft to prevent the washer nut getting lost.
Claims 7, 8 and 13-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2012/0198705) in view of Levine (4,592,141).

wherein the blade mechanism comprises: a setting blade 21, a moving blade 11, and a rotating shaft assembly 51; 
wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatablely connected; the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade.
See Fig. 2.
As to the limitation “the cutting edge of the moving blade is automatically ground when the moving blade frictionally rotates relative to the setting blade”, it is interpreted as conventional practice in which a layer of abrasive layer is applied on one cutting blade so that the other cutting blade is ground in every cut.
Levine teaches a pair of cutting scissors having a moving blade (2b) and a setting blade (3b), wherein the setting blade 3b is provided a layer of abrasive material 5 so that the moving blade is automatically ground in every cut for automatically removing excessive material on the moving blade and automatically sharpening the moving blade.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a layer of abrasive material as taught by Levine on the setting blade of Chen so that the moving blade is automatically ground in every cut for automatically removing excessive material on the moving blade and automatically sharpening the moving blade.
Regarding claim 8, a threaded structure 52 is best seen in Fig. 2 in Chen.

Regarding claim 14, Chen teaches a battery housing for receiving a battery 13.  The battery 13 is known in the art to be replaceable. Therefore, the battery housing is considered a socket for detachably and electrically connected to the battery 13.
Regarding claim 15, a bevel gear 16 and a gear plate 18.  As to the limitation “the gear is coaxially connected with the gear plate”, it is rejected under 35 USC 112 since it is unclear what gear is claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scissors of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG H NGUYEN/Examiner, Art Unit 3724